Citation Nr: 0517806	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for residuals of cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, D.B., and P.F.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in March 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004), this case was advanced on the Board's 
docket in June 2005.

The issues of entitlement to an initial rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
and entitlement to service connection for residuals of cold 
injury to the feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In May 2005, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of 
the appeal for the claim of entitlement to service connection 
for a heart condition is requested.




CONCLUSION OF LAW

With regard to the claim of entitlement to service connection 
for a heart condition, the criteria for withdrawal of a 
Substantive Appeal by the appellant's representative have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In May 2005, the appellant, through his 
authorized representative, withdrew appeal of the claim of 
entitlement to service connection for a heart condition.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a heart 
condition is dismissed.


REMAND

During a May 2005 hearing held before the undersigned, the 
veteran testified that he had been receiving treatment for 
his back and feet from private health care providers, 
including Doctors Wood, Parda, Midcap, and Martin.  It 
appears that records from all of the above treatment 
providers have not been sought or associated with the claims 
file.  The RO is to ensure that any outstanding treatment 
records from the above providers, as well as any other 
identified records, are obtained and associated with the 
claims file.

The veteran also testified that he did not receive an 
adequate examination in August 2001.  Review of the VA 
examination indicates that the examiner did not adequately 
address the severity of the low back disability, to include 
the factors set forth in DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In addition, the rating criteria for 
evaluating a low back disability have changed.  The veteran 
should be scheduled for a VA examination to determine the 
severity of his low back disability in accordance with all 
applicable rating criteria, to include new criteria which 
became effective during the appeal period.    

The veteran contends that as a result of exposure to cold 
while serving in Korea, he sustained frostbite of the feet, 
and that he now suffers from cold injury residuals.   The 
service medical records do not show any treatment for cold 
injury to the feet.  However, the veteran did serve in Korea 
from January 1952 to April 1953, which would include cold 
weather duty.  A September 1960 report of medical history 
does note that the veteran reported having problems with his 
feet.  However, it appears that this problem was athlete's 
foot. 

Post-service medical evidence currently of record indicates 
treatment for the feet beginning in January 1994.  Prior 
treatment reports are not of record at this time.  The 
veteran, however, has submitted medical opinions from his 
health care providers indicating that his current foot 
condition is related to cold injury exposure in service.  
After obtaining any outstanding pertinent records, the RO 
should schedule the appellant for a VA examination to 
determine the etiology of disorder of the feet.  

With regard to scheduling the veteran for VA examinations, 
the veteran has indicated that due to transportation issues, 
he can only report to the Washington, D.C., VA Medical Center 
(VAMC).  The veteran is unable to report for examinations in 
Ohio because he does not have anyone to drive him to 
appointments.  He has indicated that if he were to be 
scheduled at the VAMC in Washington, D.C., his children, who 
live in the Washington, D.C. area, would be able to drive him 
to his appointments.  The RO is asked to accommodate the 
veteran's request and schedule him for his VA examinations at 
the Washington, D.C., VAMC.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
post-service medical records, and 
associate them with the claims file.  
This specifically includes records from 
doctors Wood, Parda, Midcap, and Martin.  
If the veteran identifies any other 
outstanding pertinent records or if the 
RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO is 
unable to obtain any such records, the RO 
must specifically document what attempts 
were made to obtain the records.  The RO 
must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  
 
2.  The RO should schedule the veteran 
for a VA examination at the Washington, 
D.C., VAMC, to determine the nature and 
severity of the veteran's low back 
disability. All necessary tests, to 
include range of motion studies, must be 
conducted.  The claims folder must be 
made available to the examiner for review 
of the case.  In accordance with the 
appropriate AMIE worksheet for low back 
disorders, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his low back disability, to 
include symptoms during a flare-up.  The 
examination report must address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare- up, that fact must be so 
stated.

3.  The RO should schedule the veteran 
for a VA examination at the Washington, 
D.C., VAMC, to determine the etiology of 
any disorder of the feet.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review of the case.  
After examination of the veteran and 
review of the evidence of record, to 
include all service and post-service 
medical records, the examiner is to state 
the diagnosis of any disorder of the 
feet.  If cold injury residual is 
diagnosed, the examiner is to state 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current cold injury residuals resulted 
from alleged exposure to cold while the 
veteran was in Korea in 1952 and 1953.  
The examiner is to provide a thorough 
discussion of the medical evidence of 
record, to include evidence relating to 
when the veteran first received treatment 
for cold injury residuals (if any) and 
its pertinence to the opinion, as well as 
any prior nexus opinions.  A complete 
rationale is to be provided for any 
opinion rendered. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that he does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  He and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


